DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 10, 2022, was filed after the mailing date of the Final Rejection on January 8, 2020 and after the mailing date of the Examiner’s Answer to the Appeal Brief on October 30, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims and Election/Restrictions
Claims 1-7, 9-11, and 21-22 are allowed (see details below). 
Claims 12-16 and 18-20 were previously withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, Group II, directed to an engine component, there being no allowable generic or linking claim. Applicant timely elected Group I, directed to method, in the reply filed May 11, 2018, without traverse. Therefore, Examiner has subsequently cancelled Claims 12-16 and 18-20, directed to an engine component, in regards to the allowance of Claims 1-7, 9-11, and 21-22, which are directed to the method (see Examiner’s amendment below).
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel Claims 12-16 and 18-20.

Reasons for Allowance
Claims 1-7, 9-11, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest references to the claimed subject matter are Slaven, Carter and Steffer. While each of the individual components and method steps are disclosed in some fashion by the combination of references, as a whole, it would not have been obvious to one of ordinary skill in the art to have modified Slavens in view of the references of Carter and Steffer, and thus to have combined each individual element and method step with Slavens such that one of ordinary skill in the art would have arrived at the claimed invention. 
Specifically, and as discussed and confirmed in the Patent Board Decision of March 20, 2022, while Carter discloses an annular object, the modification of Slavens to be an annular object would not have been obvious to one of ordinary skill in the art. Further, and also discussed and confirmed in the Patent Board Decision of March 20, 2022, while Carter discloses removing unfused powder from a passage way, it would not have been obvious to have modified and used the interior channels 91A of Slavens as powder removal features because Slavens discloses that the channels are to facilitate leaching liquid transport for removal of the core, 76. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735